               Case 2:20-cv-00661-BJR Document 29 Filed 09/15/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARK GERMACK, individually and on behalf             CASE NO. C20-0661 JCC
      of all others similarly situated,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
              v.
12
      THE DENTISTS INSURANCE COMPANY,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant’s unopposed motion for leave to file a
18
     contemporaneous motion for summary judgment (Dkt. No. 21). Absent the Court’s leave, a party
19
     may not file a contemporaneous dispositive motion directed toward a discrete issue or claim
20
     already under consideration. W.D. Wash. Local Civ. R. 7(e)(3). Defendant requests leave to file
21
     a motion for summary judgment contemporaneous to the Court’s consideration of Defendant’s
22
     motion to strike and dismiss all class action allegations contained in Plaintiffs’ complaint (Dkt.
23
     No. 11). Defendant indicates such a motion would not address the class certification issues
24
     already before the Court and would, if granted, either dispose of the case or, at least, streamline
25
     discovery and eliminate issues for trial. (Dkt. No. 21 at 3.) Accordingly, the Court finds no basis
26


     MINUTE ORDER
     C20-0661 JCC
     PAGE - 1
              Case 2:20-cv-00661-BJR Document 29 Filed 09/15/20 Page 2 of 2




 1   to deny Defendant’s request. Defendant’s motion for leave to file a contemporaneous motion for

 2   summary judgment (Dkt. No.21) is GRANTED.

 3          DATED this 15th day of September 2020.

 4                                                       William M. McCool
                                                         Clerk of Court
 5
                                                         s/Tomas Hernandez
 6
                                                         Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0661 JCC
     PAGE - 2
